—Order, Supreme Court, New York County (Harold Tompkins, J.), entered May 6, 1998, which, insofar as appealed from as limited by appellants’ brief, granted defendants-respondents’ motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
We agree that the doctrine of res ipsa loquitur does not apply to plaintiffs fall in this instance, in light of plaintiffs failure to identify the instrumentality that caused her fall. Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.